Fourth Court of Appeals
                                San Antonio, Texas
                                       July 13, 2016

                                   No. 04-16-00321-CR

                                  Roy Gene NEWMAN,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-2536-CR-C
                        The Honorable William Old, Judge Presiding

                                         ORDER

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

      It is so ORDERED on July 13, 2016.


                                                  _____________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                  Keith E. Hottle, Clerk